EXHIBIT 10(ai)

EIGHTH AMENDMENT TO THE
NATIONAL WESTERN LIFE INSURANCE COMPANY
NON-QUALIFIED DEFINED BENEFIT PLAN


          This Eighth Amendment to the National Western Life Insurance Company
Non-Qualified Defined Benefit Plan, as amended (the "Plan") is hereby adopted by
National Western Life Insurance Company (the "Company").


WITNESSETH


          WHEREAS, the Plan was originally established effective January 1,
1991;

          WHEREAS, Section 6.2 of the Plan permits the Company to amend the Plan
at any time; and

          WHEREAS, the Company desires to amend the Plan to provide a benefit to
Ross R. Moody, the President of the Company;

          NOW, THEREFORE, the Plan is hereby amended as follows effective as
specified below:

1.        Effective as of January 1, 2003, Article IV of the Plan is hereby
amended to add a new Section 4.10 immediately following Section 4.9 to read in
its entirety as follows:

           "4.10   Benefit for President of the Employer



          (a)          The individual who is the President of the Employer on
December 1, 2002 shall be considered an Eligible Employee and shall
retroactively become a Participant in the Plan effective as of April 1, 1991;
provided that Section 5.2 of the Plan shall not apply to such Participant.

          (b)          For purposes of determining the benefit which such
Participant shall be entitled to receive under Sections 4.1 through 4.6 hereof,
as applicable, Sections 4.1(c), 4.2(c), 4.3(c), 4.4(c), and 4.5(c) shall be
applied by substituting April 1, 1991 for the Effective Date.

          (c)          For purposes of determining the benefit which such
Participant shall be entitled to receive under Sections 4.1 through 4.6 hereof,
as applicable, Sections 4.1(a) and (d), 4.2(a) and (d), 4.3(a) and (d), 4.4(a)
and (d), and 4.5(a) and (d) shall be applied by determining a benefit for such
Participant under the terms of the Qualified Plan as of December 31, 1990 (using
the Participant's service and compensation from and after April 1, 1991) even
though such Participant did not become a participant in the Qualified Plan until
after December 31, 1990.

          (d)          Notwithstanding any provision hereof to the contrary,
this Section 4.10 is not intended to duplicate and shall not be construed to
duplicate any benefit which such Participant is entitled to receive under the
terms of the Qualified Plan."


2.        Except as hereinabove amended, the Plan, as previously amended, shall
remain in full force and effect.

          IN WITNESS WHEREOF, the Company has adopted and executed this Eighth
Amendment this 17 day of December, 2002.


National Western Life Insurance Company

















/S/ James P. Payne











By:  James P. Payne





Its:  Senior Vice President-Secretary







